          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

DANIEL CLEON BURROUGHS                                  PETITIONER

v.                     No.1:19-cv-100-DPM

BRYAN HALE; MARYLAND
MAYFIELD; MATT HENDRIX;
HEBER SPRINGS POLICE
DEPARTMENT; and HEBER
SPRINGS PROSECUTORS OFFICE                          RESPONDENTS

                           JUDGMENT
     Burroughs's petition is dismissed without prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
